NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
official text of the opinion.


In the Supreme Court of Georgia



                                                    Decided: June 22, 2022



 S22Y0803. IN THE MATTER OF SHERRI LEN WASHINGTON.

        PER CURIAM.

        This disciplinary matter is before the Court on the report and

recommendation of the State Disciplinary Review Board, which

recommends disbarring respondent Sherri Len Washington (State

Bar No. 107007) for her multiple violations of the Georgia Rules of

Professional Conduct (“GRPC”) in connection with three separate

client matters. Despite being personally served with the formal

complaint, Washington, who has been a member of the State Bar

since 2007, failed to timely answer or otherwise respond, and the

special master, Catherine Koura, therefore found her to be in default

such that the factual allegations and the disciplinary violations

charged in the formal complaint were deemed admitted. See Bar

Rule 4-212 (a). After assessing Washington’s conduct in the context
of the American Bar Association Standards for Imposing Lawyer

Sanctions, see In the Matter of Morse, 266 Ga. 652, 653 (470 SE2d

232) (1996) (stating that this Court looks to the ABA Standards for

guidance in determining appropriate disciplinary sanction), the

special master recommended that Washington be disbarred from the

practice of law. Thereafter, Washington hired counsel, who filed

objections and initiated a late defense before the Review Board, but

counsel later withdrew and Washington failed to further support her

objections, which resulted in the Review Board’s correctly declining

to consider the objections and essentially adopting the special

master’s report and recommendation as to discipline. Washington

has filed no exceptions to the Review Board’s report and

recommendation, and we agree that the circumstances of this

matter warrant disbarment.

     The facts, as deemed admitted by Washington’s default, show

the following. With regard to State Disciplinary Board Docket

(“SDBD”) No. 7444, a client retained Washington to represent her in

a simple divorce case in March 2017. The client sought a division of

                                 2
her husband’s 401(k) retirement account, temporary and permanent

spousal support, and division of marital assets, and she asked

Washington to file the divorce as quickly as possible because she

feared her husband would take steps to remove her from his health

insurance and to request a protective order because she feared for

her safety. Washington failed to file the divorce promptly, which led

to her client’s loss of her health insurance, and failed to seek a

protective order. As the case proceeded, Washington failed to keep

her client advised of the status of the case, failed to respond to court

notices, failed to exchange mandatory discovery, failed to attend the

pretrial status conference, failed to provide the required domestic

relations financial affidavit, failed to complete the consolidated

pretrial order required by the court, failed to respond to requests

from opposing counsel for this information, and failed to participate

in a conference call with the court on the subject of outstanding

discovery and the incomplete pretrial order. Eventually, the case

was set for trial on October 27, 2017, but neither Washington nor

her client appeared for the court date. The trial court granted the

                                   3
divorce on terms which were very unfavorable to Washington’s

client.

     Throughout this time period, Washington’s client was not

aware of the status of her case because Washington would not

respond to any of the client’s numerous calls or emails. Indeed, the

client discovered the final judgment of divorce on the clerk’s website.

When the client sent Washington a “screenshot” of the divorce

decree via text message, Washington acknowledged the text but did

not call her client. Instead, Washington immediately filed a motion

to reconsider the divorce judgment, which was unsuccessful. In

addition, Washington told both her client and the trial court that

she was sick on the evening of October 24, 2017, and therefore had

overlooked the trial notice, which was sent to her electronically on

that date, but her client found pictures posted on Facebook of

Washington at a sorority function the same night that she claimed

to be sick. Despite repeated requests, the client never received a copy

of her final divorce decree from Washington’s office, and she

ultimately retained new counsel and obtained, by default, a

                                  4
malpractice judgment against Washington. The judgment has not

yet been paid.

     With regard to SDBD No. 7445, the admitted facts are that

Washington was paid $515 to represent a client, who had been

convicted of child molestation in 2011 and resentenced in November

2015. She was asked to perfect the record and pursue an appeal from

the new sentence – tasks that obviously were time sensitive. After

receiving payment of the fee, however, Washington stopped

communicating with her client and his family; the deadline to

perfect the record passed; and her client’s appeal was dismissed.

Washington has not refunded the fee.

     With regard to SDBD No. 7446, the admitted facts are that a

client retained Washington in March 2019 to file suit against her

contractor for negligent work on her bathroom. The client was

worried about the statute of limitations and asked Washington to

proceed with the case as soon as possible. The client paid a retainer

of $3,000, but Washington failed to take any action in the case and

failed to communicate with her client. Eventually, the client

                                 5
terminated the relationship and requested a refund of her fee in a

certified letter to Washington, but Washington refused to accept the

certified letter and did not refund the fee until after the Bar filed its

notice of investigation in this matter.

     Finally, with regard to all three matters, Washington failed to

timely respond during the investigation of the grievances, and

despite being personally served with the notices of investigation in

each matter, failed to timely and properly respond thereto. Instead,

she submitted a brief statement regarding circumstances in her

practice, which did not specifically address the issues raised in these

three cases. See Bar Rule 4-204.3.

     Based on those facts, we agree with the Review Board and the

special master that Washington violated Rules 1.2, 1.3, 1.4, and 9.3

of the GRPC, see Bar Rule 4-102 (d), in all three of the underlying

disciplinary matters. Specifically, she failed to abide by her clients’

decisions, desires, and directions regarding the scope and objectives

of the representations; she failed to act diligently in filing, pursuing,

or responding in any of these clients’ matters; she failed to

                                   6
communicate or consult with these clients (or respond to their

inquiries) about matters of importance in, or even the status of, their

cases; and she failed to properly and timely respond to the

personally served notices of investigation relating to each of these

matters. We further agree that Washington violated Rules 1.1 and

3.2 in SDBD No. 7444 because her lack of thoroughness and

preparation caused her competence to fall below the level reasonably

necessary for the representation and because she filed to take any

steps to expedite that litigation as requested by her client. Moreover,

we agree that Washington violated Rule 8.4 (a) (4) in SDBD No. 7444

when she made false representations to the court and her client

about an October 24, 2017 illness affecting her ability to recognize

the court’s emailed trial notice; when she made misrepresentations

to the Bar about attending status conferences in her client’s case;

and when she attempted to mislead her client as to the status of her

case after entry of the final decree. See In the Matter of Golub, ___

Ga. ___, 2022 Ga. LEXIS 131 at *10-11 (May 3, 2022) (addressing

manners of violating Rule 8.4 (a) (4)).

                                  7
     The record further shows that Washington violated Rule 1.5 in

both SDBD Nos. 7445 and 7446 because she collected a fee that was

unreasonable in light of the fact that she did no work in either case

and because in SDBD No. 7445 she failed to communicate a basis for

her fee to her client or his family. Finally, we agree that Washington

violated Rule 1.16 in SDBD No. 7445 because she failed to refund

the advance payment of a fee that she did not earn. We note that the

maximum punishment for a single violation of Rules 1.1, 1.2, 1.3,

and 8.4 (a) (4) is disbarment and the maximum penalty for a single

violation of Rules 1.4, 1.5, 1.16, 3.2, and 9.3 is a public reprimand.

We further agree with the Review Board and the special master that

this case implicates Bar Rule 4-103 because Washington received a

formal letter of admonition in February 2013 and Investigative

Panel reprimands in May 2011, January 2013, and July 2015.1

     We further agree with the special master and the Review

Board’s application of the ABA Standards for Imposing Lawyer



     1 We note that the July 2015 reprimand involved two separate client
matters.

                                   8
Discipline in this case. Here, the record demonstrates that

Washington knowingly or intentionally violated the duties she owed

to her clients, the courts, and the legal system and that her conduct

resulted in serious or potentially serious harm to her clients.

Moreover, there are no factors in mitigation of discipline and a

multitude of factors in aggravation, including prior discipline,

dishonest or selfish motive, a pattern of misconduct, multiple

offenses, refusal to acknowledge wrongful nature of conduct,

vulnerability of victims, experience in the practice of law, and

indifference to making restitution.

     Having considered the entire record, we agree that disbarment

is the appropriate sanction in this matter and is consistent with the

discipline imposed in similar circumstances. See, e.g., In the Matter

of Wadsworth, 312 Ga. 159 (861 SE2d 104) (2021) (disbarring

attorney, after default, where attorney abandoned several clients’

civil actions, forcing them to proceed pro se to their detriment; four

prior formal letters of admonition and other aggravating factors); In

the Matter of Larson, 305 Ga. 522, 522 (826 SE2d 99) (2019)

                                  9
(disbarring attorney after default, where attorney accepted fee to

represent four different criminal clients but thereafter abandoned

their cases, failing to appear at hearings, to communicate with his

clients, or to respond to inquiries or notices from the court, and

where attorney “made misrepresentations to [one] client’s family

about the status of the matter” in violation of Rule 8.4 (a) (4); one

prior disciplinary sanction); In the Matter of Lenoir, 282 Ga. 311,

311-312 (647 SE2d 572) (2007) (disbarring attorney, after default,

for abandoning two clients’ matters; four prior disciplinary

sanctions). Accordingly, it is hereby ordered that the name Sherri

Len Washington be removed from the rolls of persons authorized to

practice law in the State of Georgia. Washington is reminded of her

duties pursuant to Bar Rule 4-219 (b).

     Disbarred. All the Justices concur.




                                 10